        Case 1:19-cv-00264-AW-GRJ Document 1 Filed 11/12/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,          :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :               Case No.
                                         :
SHIVA LODGING, INC. d/b/a FAIRBRIDGE     :
INN EXPRESS ROME, A Georiga Corporation, :
                                         :
            Defendant.                   :
_______________________________________/ :
                                         :
                                         :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues Defendant, SHIVA

LODGING, INC. d/b/a FAIRBRIDGE INN EXPRESS ROME, A Georiga Corporation, (sometimes

referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.                     Plaintiff is a resident of Broward County, Florida, is sui juris, and qualifies

               as an individual with disabilities as defined by the ADA. Plaintiff is unable to

               engage in the major life activity of walking more than a few steps without assistive

               devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or

               other support and has limited use of her hands. She is unable to tightly grasp, pinch

               and twist of the wrist to operate. When ambulating beyond the comfort of her own

               home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

               handicap parking spaces located closet to the entrances of a facility. The handicap
     Case 1:19-cv-00264-AW-GRJ Document 1 Filed 11/12/19 Page 2 of 9



          and access aisles must be of sufficient width so that she can embark and disembark

          from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

          goods and services of a facility must be level, properly sloped, sufficiently wide and

          without cracks, holes or other hazards that can pose a danger of tipping, catching

          wheels or falling. These areas must be free of obstructions or unsecured carpeting

          that make passage either more difficult or impossible. Amenities must be sufficiently

          lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

          sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

          or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

          danger of scraping or burning her legs. Sinks must be at the proper height so that she

          can put her legs underneath to wash her hands. She requires grab bars both behind

          and beside a commode so that she can safely transfer and she has difficulty reaching

          the flush control if it is on the wrong side. She has difficulty getting through

          doorways if they lack the proper clearance.

2.                Plaintiff is an advocate of the rights of similarly situated disabled persons and

          is a "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

          determining whether places of public accommodation and their websites are in

          compliance with the ADA.

3.                According to the county property records, Defendant owns a place of public

          accommodation as defined by the ADA and the regulations implementing the ADA,

          28 CFR 36.201(a) and 36.104. The place of public accommodation that Defendant

          owns is a place of lodging known as FAIRBRIDGE INN EXPRESS ROME d/b/a


                                             2
     Case 1:19-cv-00264-AW-GRJ Document 1 Filed 11/12/19 Page 3 of 9



          1318 Martha Berry Blvd NE, Rome, GA 30165, and is located in the County of

          Floyd, GEORGIA (hereinafter "Property").

4.                Venue is properly located in the SOUTHERN DISTRICT OF FLORIDA

          because the injury occurred in this district.

5.                Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

          original jurisdiction over actions which arise from Defendant’s violations of Title III

          of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C.

          § 2201 and § 2202.

6.                As the owner of the subject place of lodging, Defendant is required to comply

          with the ADA. As such, Defendant is required to ensure that it's place of lodging is

          in compliance with the standards applicable to places of public accommodation, as

          set forth in the regulations promulgated by the Department Of Justice. Said

          regulations are set forth in the Code Of Federal Regulations, the Americans With

          Disabilities Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA

          Standards, incorporated by reference into the ADA. These regulations impose

          requirements pertaining to places of public accommodation, including places of

          lodging, to ensure that they are accessible to disabled individuals.

7.                More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

          requirement:

          Reservations made by places of lodging. A public accommodation that owns,
          leases (or leases to), or operates a place of lodging shall, with respect to reservations
          made by any means, including by telephone, in-person, or through a third party -
                  (I) Modify its policies, practices, or procedures to ensure that individuals with
                  disabilities can make reservations for accessible guest rooms during the same


                                             3
      Case 1:19-cv-00264-AW-GRJ Document 1 Filed 11/12/19 Page 4 of 9



                  hours and in the same manner as individuals who do not need accessible
                  rooms;
                  (ii) Identify and describe accessible features in the hotels and guest rooms
                  offered through its reservations service in enough detail to reasonably permit
                  individuals with disabilities to assess independently whether a given hotel or
                  guest room meets his or her accessibility needs;
                  (iii) Ensure that accessible guest rooms are held for use by individuals with
                  disabilities until all other guest rooms of that type have been rented and the
                  accessible room requested is the only remaining room of that type;
                  (iv) Reserve, upon request, accessible guest rooms or specific types of guest
                  rooms and ensure that the guest rooms requested are blocked and removed
                  from all reservations systems; and
                  (v) Guarantee that the specific accessible guest room reserved through its
                  reservations service is held for the reserving customer, regardless of whether
                  a specific room is held in response to reservations made by others.

8.                These regulations became effective March 15, 2012.

9.                Defendant, either itself or by and through a third party, implemented,

           operates, controls and or maintains a website for the Property which contains an

           online     reservations       s ys t e m .   This   website      is   located     at

           https://fairbridgeinns.com/Booking_Platform/#/fairbridge/new/20160224185412.

           Defendant also utilizes third party online reservations systems, including

           booking.com, hotels.com, agoda.com, orbitz.com and expedia.com. Defendant's

           online reservations system is hereinafter referred to as "website" or "websites". The

           purpose of this website is so that members of the public may reserve guest

           accommodations and review information pertaining to the goods, services, features,

           facilities, benefits, advantages, and accommodations of the Property. As such, this

           website is subject to the requirements of 28 C.F.R. Section 36.302(e).

10.               Prior to the commencement of this lawsuit, Plaintiff visited the website on

           July 30, 2019, August 2, 2019, August 3, 2019, August 4, 2019, August 5, 2019,


                                             4
Case 1:19-cv-00264-AW-GRJ Document 1 Filed 11/12/19 Page 5 of 9



     August 6, 2019, August 12, 2019, August 17, 2019, August 22, 2019, August 24,

     2019, August 26, 2019 and August 31, 2019 for the purpose of reviewing and

     assessing the accessible features at the Property and ascertain whether they meet the

     requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs. However,

     Plaintiff was unable to do so because Defendant failed to comply with the

     requirements set forth in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was

     deprived the same goods, services, features, facilities, benefits, advantages, and

     accommodations of the Property available to the general public. Specifically, the

     website indicates that the hotel offers various kinds of sleeping accommodations,

     including the option to book an accessible home. However, the website and third

     party booking sites state that the hotel claims to have vending machines, free public

     parking, but there is no information as to whether any or all of these hotel features

     are accessible. Booking.com had no option to book an accessible room; hotel

     amenities, room types and amenities are all listed in detail; no information was given

     about accessibility in the hotel. Hotels.com had no option to book an accessible

     room; hotel amenities, room types and amenities are all listed in detail; no

     information was given about accessibility in the hotel. Expedia.com had no option

     to book an accessible room; hotel amenities, room types and amenities are all listed

     in detail; no information was given about accessibility in the hotel. Agoda.com had

     no option to book an accessible room; hotel amenities, room types and amenities are

     all listed in detail; no information was given about accessibility in the hotel.

     Orbitz.com had no option to book an accessible room; hotel amenities, room types


                                       5
      Case 1:19-cv-00264-AW-GRJ Document 1 Filed 11/12/19 Page 6 of 9



           and amenities are all listed in detail; no information was given about accessibility in

           the hotel.

11.                In the near future, Plaintiff intends to revisit Defendant's website and/or

           online reservations system in order to test it for compliance with 28 C.F.R. Section

           36.302(e) and/or to utilize the website to reserve a guest room and otherwise avail

           herself of the goods, services, features, facilities, benefits, advantages, and

           accommodations of the Property.

12.                Plaintiff is continuously aware that the subject website remains non-

           compliant and that it would be a futile gesture to revisit the website as long as those

           violations exist unless she is willing to suffer additional discrimination.

13.                The violations present at Defendant's website infringe Plaintiff's right to travel

           free of discrimination and deprive her of the information required to make

           meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

           frustration and humiliation as the result of the discriminatory conditions present at

           Defendant's website. By continuing to operate a website with discriminatory

           conditions, Defendant contributes to Plaintiff's sense of isolation and segregation and

           deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

           privileges and/or accommodations available to the general public. By encountering

           the discriminatory conditions at Defendant's website, and knowing that it would be

           a futile gesture to return to the website unless she is willing to endure additional

           discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

           services and benefits readily available to the general public. By maintaining a


                                              6
      Case 1:19-cv-00264-AW-GRJ Document 1 Filed 11/12/19 Page 7 of 9



           website with violations, Defendant deprives Plaintiff the equality of opportunity

           offered to the general public.

14.               Plaintiff has suffered and will continue to suffer direct and indirect injury as

           a result of Defendant’s discrimination until Defendant is compelled to modify its

           website to comply with the requirements of the ADA and to continually monitor and

           ensure that the subject website remains in compliance.

15.               Plaintiff has a realistic, credible, existing and continuing threat of

           discrimination from Defendant’s non-compliance with the ADA with respect to this

           website. Plaintiff has reasonable grounds to believe that she will continue to be

           subjected to discrimination in violation of the ADA by Defendant.

16.               Defendant has discriminated against Plaintiff by denying her access to, and

           full and equal enjoyment of, the goods, services, facilities, privileges, advantages

           and/or accommodations of the subject website.

17.               Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided by the ADA

           as requested herein.

18.               Defendant has discriminated against Plaintiff by denying her access to full

           and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

           accommodations of its place of public accommodation or commercial facility in

           violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore,

           Defendant continues to discriminate against Plaintiff, and all those similarly situated

           by failing to make reasonable modifications in policies, practices or procedures,


                                             7
       Case 1:19-cv-00264-AW-GRJ Document 1 Filed 11/12/19 Page 8 of 9



             when such modifications are necessary to afford all offered goods, services, facilities,

             privileges, advantages or accommodations to individuals with disabilities; and by

             failing to take such efforts that may be necessary to ensure that no individual with a

             disability is excluded, denied services, segregated or otherwise treated differently

             than other individuals because of the absence of auxiliary aids and services.

19.                  Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. § 12205 and

             28 CFR 36.505.

20.                  Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require Defendant to alter the subject

             website to make it readily accessible and useable to Plaintiff and all other persons

             with disabilities as defined by the ADA and 28 C.F.R. Section 36.302(e); or by

             closing the website until such time as Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against Defendant including an order to revise its website to comply

             with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and maintain

             the website to ensure that it remains in compliance with said requirement.




                                                8
Case 1:19-cv-00264-AW-GRJ Document 1 Filed 11/12/19 Page 9 of 9



c.   An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

     § 12205.

d.   Such other relief as the Court deems just and proper, and/or is allowable under

     Title III of the Americans with Disabilities Act.

     Respectfully Submitted,

                                   By: /s/ Kimberly A. Corkill, Esq.

                                   Kimberly A. Corkill, Of Counsel
                                   Thomas B. Bacon, P.A.
                                   7 N. Coyle Street
                                   Pensacola, FL 32502
                                   ph. 850-375-3475
                                   fx 877-828-4446
                                   kimberlyatlaw@gmail.com
                                   Florida Bar Id. No. 84942

                                   Thomas B. Bacon, Esq.
                                   Thomas B. Bacon, P.A.
                                   644 North Mc Donald St.
                                   Mt. Dora, FL 32757
                                   ph. (850)375-3475
                                   kimberlyatlaw@gmail.com
                                   Florida Bar. Id. No. 84942
